Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a system (i.e. machine), claims 11 and 12 recite a non-transitory computer-readable medium (i.e. article of manufacture), and claims 13-20 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claim 1 recites the limitations of monitoring sensor data; and detecting that a vehicle is in a disabled condition based, at least in part, on the monitored sensor data; communicating automatically with a roadside assistance provider to request roadside assistance; communicating automatically with a ridesharing service provider to request a monitoring sensor data, determining a vehicle is a disabled condition. The claim limitations also correspond to certain methods of organizing human activity (managing personal behavior or interactions between people), i.e. arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more vehicle sensors, one or more processors, a memory communicably coupled to the one or more processors, a detection module, and a response module. The limitations are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further the sensors, amount to insignificant extra-solution activity, i.e. mere data gathering (MPEP 2106.05), also see claim limitation of monitoring sensor data from the one or more vehicle sensors. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the one or more vehicle sensors amount to well-understood routine, and conventional activity (see Osterling, 2006/0194566, ¶0044 disclosing emergency conditions may be determined by the vehicle itself and using sensors known in the art, and the emergency condition may be communicated to a call center).  Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 11 recite the limitations of monitoring sensor data; detecting that the vehicle is in a disabled condition based, at least in part, on the monitored sensor data; communicating automatically with a roadside assistance provider to request roadside assistance; communicating automatically with a ridesharing service provider to request a rideshare vehicle; receiving roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider; and arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the monitoring sensor data, determining a vehicle is a disabled condition. The claim limitations also correspond to certain methods of organizing human activity (managing personal behavior or interactions between people), i.e. arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: non-transitory computer-readable medium, one or more vehicle sensors, and one or more processors. The limitations are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further the sensors, amount to insignificant extra-solution activity, i.e. mere data gathering (MPEP 2106.05), also see claim limitation of monitoring sensor data from the one or more vehicle sensors. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements Osterling, 2006/0194566, ¶0044 disclosing emergency conditions may be determined by the vehicle itself and using sensors known in the art, and the emergency condition may be communicated to a call center).  Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 13 recite the limitations of monitoring sensor data; detecting that the vehicle is in a disabled condition based, at least in part, on the monitored sensor data; communicating automatically with a roadside assistance provider to request roadside assistance;  28communicating automatically with a ridesharing service provider to request a rideshare vehicle; receiving roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider; analyzing the roadside assistance availability data and the ridesharing availability data; and arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on the analyzing the roadside assistance availability data and the ridesharing availability data. The limitations are directed towards obtaining roadside assistance and are classified as mental processes (observation, evaluation, judgment, and opinion), i.e. monitoring sensor data, determining a vehicle is a disabled condition. The claim limitations also correspond to certain methods of organizing human activity (managing personal behavior or arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: one or more vehicle sensors. The limitations are recited at a high-level of generality performing the above-mentioned limitations. The sensors, amount to insignificant extra-solution activity, i.e. mere data gathering (MPEP 2106.05), also see claim limitation of monitoring sensor data from the one or more vehicle sensors. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the sensors are known in the art and amount to well-understood routine, and conventional activity (see Osterling, 2006/0194566, ¶0044 disclosing emergency conditions may be determined by the vehicle itself and using sensors known in the art
Dependent claims 2, 12 and 14 recites the limitation of transmitting, to the roadside assistance provider, temporary access to the vehicle, when the pickup time for the rideshare vehicle is prior to an estimated time of arrival of roadside assistance. The limitation is further directed to the abstract idea. Further, the claim recites the additional limitations of a vehicle-access module (claim 2) (comprising a processor) (claim 12) to perform the above mentioned limitation, and a digital key that provides the temporary access to the vehicle. The vehicle-access module and processor is recited at a high level or generality performing the above mentioned limitation. The vehicle-access module and processor amounts to “apply it” or merely using the computer as a tool to implement the abstract idea. The digital key providing temporary access to the vehicle is known and amounts to insignificant extra-solution activity. Further, under 2B the vehicle-access module (comprising a processor) amounts to “apply it” or merely using the computer as a tool to implement the abstract idea, and the digital key amounts to well-understood, routine, and conventional activity (Gerlach, 2017/0186257, ¶0043 disclosing vehicles are no longer unlocked using conventional keys, but rather that “digital keys” are used (i.e. on mobile devices)). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 4 recites the limitation that the additional element of the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined geofence surrounding the Gravelle 2019/0019362, ¶0042). The geofence amounts to insignificant extra-solution activity and well-understood, routine, and conventional activity under 2B. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 8 and 18 recites the limitations of providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; and transmitting an automated notification to the user of the vehicle, when the vehicle has been delivered. The limitations are further directed to the abstract idea. The claim also recites the additional elements of a vehicle-access module (claim 8), a digital key providing temporary access to a garage, and the response module (claim 8). The additional elements of the vehicle-access module and the response module are recited at a high level of generality performing the above mentioned limitations. The vehicle-access module and response module amounts to “apply it” or merely using the computer as a tool to implement the abstract idea. (see Hall, 2015/0252608, ¶0025 disclosing to prevent unauthorized access the use of key combinations, digital code, etc. and a user having a signal transmitting device transmitting a unique signal to a signal receiving device is well-known in the art, being used in standard garage door openers for many years). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3, 5-7, 9, 10, 15-17, 19, and 20 are also rejected under 35 U.S.C. 101 due to their dependency on the rejected claims above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795).

Claim 1: Wen discloses: A system for obtaining roadside assistance, the system comprising: 
one or more vehicle sensors; (Wen ¶0148 disclosing a vehicle comprising one or more sensors)
one or more processors; (Wen ¶0013 and ¶0015 disclosing processor(s))
 and a memory communicably coupled to the one or more processors and storing:  (Wen ¶0013 discloses a processor including memory, see also Fig. 1)
a detection module including instructions that when executed by the one or more processors cause the one or more processors to: monitor sensor data from the 
and a response module including instructions that when executed by the one or more processors cause the one or more processors to: communicate automatically with a roadside assistance provider to request roadside assistance; (Wen ¶0030 disclosing the user device associated with the vehicle encountering a malfunction and/or accident and sending a request for roadside assistance; the roadside assistance unit selects a service provider to handle the malfunction or accident) 

Wen in view of Hardee discloses:
and detect that a vehicle is in a disabled condition based, at least in part, on the monitored sensor data; (Wen ¶0030 disclosing the user computing device associated with a vehicle encountering a vehicle malfunction and/or accident; ¶0054 disclosing the record indicating the device the device that sent the request and the location of the disabled vehicle; ¶0148 discloses the one or more vehicle sensors are included in the computing device) 


communicate automatically with a ridesharing service provider to request a rideshare vehicle; 
Wen discloses communicating automatically with a roadside assistance provider, but does not explicitly disclose communicating automatically with a ridesharing service provider to request a rideshare vehicle. Hardee discloses this limitation: (Hardee ¶0040 disclosing the rescue component analyzing available service providers and can fulfill the request; and the request may be transmitted to the service provider (¶0045) and it may also be automatic (¶0044)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

receive roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider; 
Wen discloses locating available roadside assistance service providers, but does not explicitly disclose receiving roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider. Hardee discloses this limitation: (Hardee ¶0040 disclosing analyzing tow truck vendors and vehicle substitute service and determining available service providers that can fulfill the request which may be a tow truck (roadside assistance) and/or a vehicle substitute (ridesharing, ¶0013)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include receiving roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

and arrange automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. 
Wen discloses an estimated time of arrival for the service provider, bur does not explicitly disclose arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. Hardee discloses this limitation: (Hardee ¶0040 disclosing the service providers (tow/roadside assistance and vehicle substitute/ridesharing) including in the list of available providers the estimated arrival time of the tow vehicle and/or vehicle substitute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include arranging automatically, with the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

Claims 11 and 13 – 
Claims 11 and 13 are directed to a non-transitory computer-readable medium and a method, respectively. Claim 11 and 13 recite limitations that are parallel in nature as those addressed 
A non-transitory computer-readable medium for obtaining roadside assistance and storing instructions that when executed by one or more processors cause the one or more processors to: (Wen ¶0160 disclosing a non-transitory computer-readable medium and processors executing the instructions)

Claim 9: The system of claim 1, 
Wen discloses that the telematics device can be configured to collect data regarding the number and types of passengers  (Wen ¶0151 and ¶0154 disclosing sensors detecting the number of passengers inside the vehicle as well as the type of passengers inside the vehicle), but does not explicitly disclose detecting a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number of occupants in the vehicle. Hardee discloses this limitation:
wherein the response module includes further instructions to detect a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number of occupants in the vehicle. (Hardee ¶0037 disclosing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include detecting a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number of occupants in the vehicle as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

Claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.

Claims 2, 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383).

Claim 2: The system of claim 1, further comprising 

a vehicle-access module including instructions that when executed by the one or more processors cause the one or more processors to transmit, to the roadside assistance provider, a digital key providing temporary access to the vehicle, when the pickup time for the rideshare vehicle is prior to an estimated time of arrival of roadside assistance. (Abler ¶0067 disclosing the vehicle owner being notified of the need for service or maintenance; ¶0068 disclosing the owner may request servicing information such as servicing time windows and whether having a second vehicle (e.g. temporary complimentary vehicle) delivered during the servicing time is an option; ¶0069 disclosing the owner or primary operators giving authorization for servicing the vehicle and designated time window being confirmed/reserved; a digital key is sent from the primary operator/owner; a second vehicle may also be sent to the primary operator/owner if requested...therefore the second vehicle is sent prior to the service being completed; the virtual key allows the service provider to move the vehicle from its current pickup location to the service facility before returning it to the pickup location or a designated return location (¶0042 and ¶0070))
Since each individual element and its function are shown the in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element of function, but in the very combination itself. That is in the Here, the transmission of the digital key is based on one time (service time, whether completion or arrival) being less than the time the rideshare vehicle arrives. 

Claim 3: The system of claim 2, 
Wen in view of Hardee discloses transmitting a request to a roadside assistance provider, but does not explicitly disclose the digital key expires a specified period of time after the roadside assistance provider receives the digital key. Abler discloses this limitation and concept:
wherein the digital key expires a specified period of time after the roadside assistance provider receives the digital key. (Abler ¶0075 disclosing the access credentials are revoked once the vehicle is returned; the credentials are given and stored for the service provider during a specified time window (¶0070) which is the servicing time for the vehicle to be serviced (¶0069), see also ¶0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include detecting a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number 

Claims 12 and 14 are directed to a non-transitory computer-readable medium and a method, respectively. Claims 12 and 14 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claims 12 and 14 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383) further in view of Diamond (2021/0096559).

Claim 4: The system of claim 2, 
Wen in view of Hardee discloses transmitting a request to a roadside assistance provider, but does not explicitly disclose, but does not explicitly disclose that the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined geofence surrounding the specified location (Examiner notes that the limitation regarding the “geofence” is addressed below).  Abler discloses this concept (minus the “geofence”). 
wherein the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined geofence surrounding the specified location. (Abler ¶0075 disclosing the access credentials/virtual/digital key is revoked once the vehicle is returned to the designated return location; see also ¶0042) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined [location] surrounding the specified location as taught by Abler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to provide service on the vehicle without the need for the primary operator to be present (see ¶0002 and ¶0003 of Abler).
Regarding the limitation of the predetermined geofence area, Wen in view of Hardee further in view of Abler does not disclose this limitation or concept. Diamond discloses this limitation: (Diamond ¶0047 disclosing that the telematics control unit disables the vehicle responsive to determining that the vehicle has exited the geographic region associated with the user-selected geofence; ¶0035 also discloses the user may provide access to a towing service in the form of a digital key; Abstract further discloses the capabilities of the vehicle provides access for unlocking, ignition, and restricts drive functions based on geo-fence options). It would have been obvious to one of ordinary skill in the .

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Donnelly (2018/0137470).

Claim 5: The system of claim 1, 
Wen in view of Hardee discloses determining the destination of the vehicle and users, but does not explicitly disclose that the response module includes further instructions to ascertain an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle. Donnelly does:
wherein the response module includes further instructions to ascertain an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle. (Donnelly ¶0036 disclosing a calendar in which a meeting can take place between ride participants to a destination such as  work address or home address; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include ascertaining an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle as taught by Donnelly. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to schedule an in-vehicle meeting while some or all participants are commuting to/from work or another destination (see ¶0011 of Donnelly).

Claim 6: The system of claim 5, 
Wen, while disclosing specifying a service provider, does not explicitly disclose specifying, to the ridesharing service provider, the intended destination as a destination for the rideshare vehicle. Hardee discloses this limitation:
wherein the response module includes further instructions to specify, to the ridesharing service provider, the intended destination as a destination for the rideshare vehicle. (Hardee ¶0007 disclosing sending instructions to a service provider associated with the rescue plan to deliver the one or more users to the first destination and the disabled vehicle to the second destination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include specifying, to the ridesharing service provider, 

Claim 7: The system of claim 5, 
Wen in view of Hardee discloses determining the destination of the vehicle and users, but does not explicitly disclose sending an automated notification to one or more meeting participants in the calendar entry. Donnelly does:
wherein the response module includes further instructions to send an automated notification to one or more meeting participants in the calendar entry. (Donnelly ¶0063 disclosing inviting users to participate in the meeting and confirm their registration; see also ¶0067, ¶0031, and ¶0036 disclosing sending an invite to participates in a shared ride meeting on the calendar interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include sending an automated notification to one or more meeting participants in the calendar entry as taught by Donnelly. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to schedule an in-vehicle meeting while some or all participants are commuting to/from work or another destination (see ¶0011 of Donnelly).

Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Nhu (2016/0241660).

Claim 8: The system of claim 1, further comprising: 
Wen in view of Hardee discloses the tow truck having the option of taking the disabled vehicle back to the user’s home garage (¶0013), but does not explicitly disclose transmitting, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; wherein the 
a vehicle-access module including instructions that when executed by the one or more processors cause the one or more processors to transmit, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; wherein the response module includes instructions to transmit an automated notification to the user of the vehicle, when the vehicle has been delivered. (Nhu ¶0008 and ¶0098 disclosing sharing a digital eKey to allow visitor’s temporary access to the home; ¶0023 disclosing the home owner can send a digital eKey to five temporary garage door access so that a visitor such as a delivery personnel can drop off a package in the garage; ¶0152 disclosing sending push-notification to the user’s smart phone regarding the status or events, opening the garage door, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include transmitting, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; wherein the response module includes instructions to transmit an automated notification to the user of the vehicle, when the vehicle has been delivered as taught by Nhu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in Abstract of Nhu).

Claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Hanson (US 10,354,230).

Claim 10: The system of claim 1, 
Wen in view of Hardee discloses the sensors may detect an issue and alert a service provider to that issue, the combination does not explicitly disclose reporting, to the roadside assistance provider, an extent of damage to the vehicle associated with the disabled condition based, at least in part, on the sensor data. Hanson discloses this limitation: 
wherein the detection module includes further instructions to report, to the roadside assistance provider, an extent of damage to the vehicle associated with the disabled condition based, at least in part, on the sensor data. (Hanson Fig. 4B disclosing the type of impact (read-end); Fig. 4F disclosing based on the damage identified, the vehicle cannot be safely driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include reporting, to the roadside Abstract of Hanson).

Claim 20 is directed to a method. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628